DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-20 filed 11/02/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
separating axis theorem (SAT) test for collision detection as disclosed in each of the following references. 
Dirk Gregorius, “The Separating Axis Test between Convex Polyhedra”, at http://twvideo01.ubm-us.net/o1/vault/gdc2013/slides/822403Gregorius_Dirk_TheSeparatingAxisTest.pdf; 2013, pages 1-51 (hereinafter Gregorius) in view of 
Johnny Huynh, “Separating Axis Theorem for Oriented Bounding Boxes”, http://www.jkh.me/files/tutorials/SeparatingAxisTheoremforOrientedBoundingBoxes.pdf, Sept, 2009, pp. 1-45 (hereinafter Huynh);  
 


Tomas Akenine-Moller, “Fast 3D Triangle-Box Overlap Testing”, June 2001, Department of Computer Engineering, Chalmers University of Technology, at https://fileadmin.cs.lth.se/cs/Personal/Tomas_Akenine-Moller/pubs/tribox.pdf, pages 1-4 (hereinafter Moller); 
David Eberly, “Intersection of Convex Objects: The Method of separating Axes”, at https://www.geometrictools.com/Documentation/MethodOfSeparatingAxes.pdf, March 2, 2008, pp. 1-17 (hereinafter Eberly-Polyhedra, Section 4 and Section 6); 
David Eberly, “Intersection of Cylinders”, at https://www.geometrictools.com/Documentation/IntersectionOfCylinders.pdf, Nov. 21, 2000, pp. 1-13 (hereinafter Eberly-Cylinders); 
 Dirk Gregorius, “The Separating Axis Test between Convex Polyhedra”, at http://twvideo01.ubm-us.net/o1/vault/gdc2013/slides/822403Gregorius_Dirk_TheSeparatingAxisTest.pdf; 2013, pages 1-51 (hereinafter Gregorius);  
Snyder US Patent No. 6,266,064 (hereinafter Snyder). 

Gregorius teaches at Page 4 that cylinder can be approximated as a convex polyhedron such as a convex quadric shape and at Page 23 the Separating Axis Testing for collision between convex polyhedral (3D) “The possible separating axes between two convex polyhedral are: The 
Applicant’s inferior method has been specifically taught long time ago before the claim invention was made by Gregorious at Page 24 “Let’s have a look at a possible brute force implementation 
- O( n^2 ) in the number of edges 
- Build cross product to get the possible separating axis 
- Then we project both polyhedra onto that axis 
- Need to touch all vertices to do so
- Makes the whole test conceptually O( n^3 ) in he complexity of the polyhedral 
- Not practical -> too slow”. 

Johnny Huynh, “Separating Axis Theorem for Oriented Bounding Boxes”, http://www.jkh.me/files/tutorials/SeparatingAxisTheoremforOrientedBoundingBoxes.pdf, Sept, 2009, pp. 1-45 (hereinafter Huynh);  
Huynh performing the separating axis test (SAT) using the local coordinate frames of the two convex bodies. Huynh’s collision detection requires applying the separating axis theorem to oriented bounding boxes. Each bounding box has a local coordinate frame associated with it, whose origin is at the center of the box. The separating axis theorem essentially projects the dimensions of each bounding box to planes, which are perpendicular to each axis of one of each of the bounding box’s local coordinate frames to determine if there is overlap between the bounding boxes. The bounding boxes themselves can be drawn in the program’s user interface as 

Moller Section 2: 
Our test is derived from the separating axis theorem (SAT) [1, 3, 6]. The theorem states that two convex polyhedra, A and B, are disjoint if they can be separated along either an axis parallel to a normal of a face of either A or B, or along an axis formed from the cross product of an edge from A with and edge from B.
Eberly-Polyhedra -Section 4: 
For a pair of convex polyhedra in 3D, only a finite set of direction vectors needs to be considered for separation tests. That set includes the normal vectors to the faces of the polyhedra and vectors generated by a cross product of two edges, one from each polyhedron. The intuition is similar to that of convex polygons in 2D. If the two polyhedra are just touching with no interpenetration, then the contact is one of face-face, face-edge, face-vertex, edge-edge, edge-vertex, or vertex-vertex. 
Eberly-Polyhedra -Section 6: 
If the C0 and C1 are initially intersecting, then the first time of contact is T = 0. Otherwise the convex objects are initially disjoint. The projection of C1 onto a line with direction D not perpendicular to W is itself moving. The speed of the projection along the line is ω = (W・ D)/|D|2. If the projection interval of C1 moves away from the projection interval of C0, then the two objects will never intersect. The interesting cases are when the projection intervals for C1 move towards those of C0. 
Eberly-Cylinder Page 3: 
 tests. That set includes the normal vectors to the faces of the polyhedra and vectors generated by a cross product of two edges, one from each polyhedron.

Slide 34 of Backman: 
As we are considering convex polyhedra they do not inter-penetrate if and only if a separating plane between them exist.
A separating plane between two polyhedra is a plane such that each polyhedra lies on each side of the plane. 
If Polyhedra A and B are disjoint, they could be separated by an axis orthogonal to either: A face of A; A face of B, or An edge from each polygon (cross product). 
For each potential separating axis, find the extents of the triangle along that axis. In general case, same as projecting vertices onto a line and then taking max/min. Then look for overlap in the extents. Initially we do a “exhaustive search” and try all possible combinations of faces and edges to find a separating plane and store the faces and edges making up separating planes in a cache. This is done only infrequently so the inefficiency is unimportant. For subsequent tests, we just create a separating plane from the cache of edges and faces and verify that we can find a separating plane. If we can’t find one from the cache, we have either to try all combinations again, or try adjacent edges and faces to the ones stored in the cache. 

The Separating Axis Theorem (SAT) teaches a method for detecting a collision between a cylindrical collider and a convex body in a real-time virtual scenario performed at a computer  
determining a location of a cylindrical collider corresponding to a virtual object in a virtual scenario in a local coordinate system of a convex body; converting the cylindrical collider into a preset polygonal prism concentric to the cylindrical collider (
Gregorius teaches at Page 4 that cylinder can be approximated as a convex polyhedron such as a convex quadric shape and at Page 23 the Separating Axis Testing for collision between convex polyhedral (3D) “The possible separating axes between two convex polyhedral are: The face normal of polyhedron A (2D & 3D); The face normal of polyhedron B (2D & 3D); The cross product between all edge combinations of A and B (3D only)”. 
e.g., Collision detection based on the separating axis test for the collision between boxes/cubes can be performed by testing each triangle edge for intersection with the cube faces. Moller teaches in Figure 1 determining the collision of a convex body (cuboid) with any triangle. It is noted that a polygonal prism can be divided into a finite set of triangle meshes and each triangle can be tested against the convex body);  
transforming the preset polygonal prism to the local coordinate system of the convex body, to obtain a location of the preset polygonal prism in the local coordinate system of the convex body (Huynh teaches at Pages 24-26 15 possible separating axis L and teaches at Page 20 and Page 23-26 the local XYZ coordinate frame of the box A and the second XYZ coordinate frame of the box B where the edges are expressed in the local XYZ coordinate frame…we can take the cross product of the axes of these two edges to find the corresponding perpendicular separating axes and the separating axis perpendicular to the separating plane can be found by taking the cross product of the axes of the two edges. Since the edges of each box are parallel to the box’s local axes, we just take the cross products between the local (XYZ) axes of the two boxes to find the 9 possible separating axes. We now present the projection of a box onto an axis, and this is not much different than the projection of a rectangle onto an axis. The only difference is that the box has to accommodate an additional dimension. Huynh explicitly teaches at Page 26 how to project a box A onto an axis L including L=Bx, L=By and L=Bz and the projection of the box A onto axis L (such as the local coordinate system of the box B) that require converting/projecting the box A to the local coordinate system of the box B to obtain a location of the box A in the local coordinate system of the box B. 
Huynh teaches at Pages 17-26 Section “Separating Axis Theorem and Boxes in 3D Space” teaches transforming/projecting a first convex prism (e.g., box A) to the local coordinate frame of the second convex body (e.g., box B) to obtain a location of the box A in the local coordinate frame of the box B); 
Obtaining a normal direction of each face and each edge direction of the convex body (Huynh teaches at Page 20 obtaining the unit vector Bx, By and Bz of the box B and obtaining a normal direction (the blue separating axes) of each face of the box A); 
calculating (i) a first vector product of each edge direction of the convex body and each edge direction of the preset polygonal prism and (ii) a second vector product of each edge direction of the convex body and each edge direction of a lateral edge of the preset polygonal prism (The Separating Axis Theorem in Gregorius Page 23; Moller Section 2; and Eberly Section 4. 
Huynh teaches at Pages 24-26 calculating a first vector product of each edge direction Bx, By and Bz of the convex body B and each edge direction Ax, Ay and Az of the box A and a second vector product of each edge direction Bx, By and Bz of the convex body B and each edge direction Ax, Ay and Az of a lateral edge of the box A. 
Gregorius teaches at Page 4 that cylinder can be approximated as a convex polyhedron such as a convex quadric shape and at Page 23 the Separating Axis Testing for collision between convex polyhedral (3D) “The possible separating axes between two convex polyhedral are: The face normal of polyhedron A (2D & 3D); The face normal of polyhedron B (2D & 3D); The cross product between all edge combinations of A and B (3D only)”); 
selecting one or more of the normal direction of each face of the preset polygonal prism, the normal direction of each face of the convex body, and the vector products as multiple testing axes (The Separating Axis Theorem in Moller Section 2; Gregorius Page 23  and Eberly Section 4. 
Huynh teaches at Pages 20-26 separating one or more of the normal direction Ax, Ay and Az of each face of the box A and the normal direction Bx, By and Bz of each face of the box B and the vector products as multiple test axes.
Gregorius teaches at Page 4 that cylinder can be approximated as a convex polyhedron such as a convex quadric shape and at Page 23 the Separating Axis Testing for collision between convex polyhedral (3D) “The possible separating axes between two convex polyhedral are: The face normal of polyhedron A (2D & 3D); The face normal of polyhedron B (2D & 3D); The cross product between all edge combinations of A and B (3D only)”); 
for each of the multiple testing axes, 
projecting the cylindrical collider onto the testing axis according to the location of the preset polygonal prism in the local coordinate system of the convex body (The Separating Axis Theorem in Moller Section 2; Gregorius Page 23  and Eberly Section 4. 
Huymh teaches at Pages 24-26 15 possible separating axes based on the selecting step and projecting the box A onto the testing axis L according to the location of the box A in the local coordinate system of the box B. 
Gregorius teaches at Page 4 that cylinder can be approximated as a convex polyhedron such as a convex quadric shape and at Page 23 the Separating Axis Testing for collision between convex polyhedral (3D) “The possible separating axes between two convex polyhedral are: The face normal of polyhedron A (2D & 3D); The face normal of polyhedron B (2D & 3D); The cross product between all edge combinations of A and B (3D only)”); 
when the projections of the preset polygonal prism and the convex body intersect with each other on each testing axis (Huynh teaches at Page 26 the inequality we want to use to check for a collision between box A and box B); 
determining that there is a collision between the cylindrical collider and the convex body (The Separating Axis Theorem in Moller Section 2; Gregorius Page 23  and Eberly Section 4. 
Huynh teaches at Page 26 the inequality we want to use to check for a collision between box A and box B. 
Gregorius teaches at Page 4 that cylinder can be approximated as a convex polyhedron such as a convex quadric shape and at Page 23 the Separating Axis Testing for collision between convex polyhedral (3D) “The possible separating axes between two convex polyhedral are: The face normal of polyhedron A (2D & 3D); The face normal of polyhedron B (2D & 3D); The cross product between all edge combinations of A and B (3D only)”); and 
moving the cylindrical collider away from the convex body in the real-time virtual scenario to avoid the collision (Eberly teaches at Section 6-7 using the method of separating axes to handle the collision detection of the convex objects C0 and C1 at a last time and then moving the convex object C0 away from C1 after the last contact and the objects C0 and C1 are separated after last contact. Eberly teaches at Section 6 that “if the two convex objects intersect at a first time, then their projections are not separated along any line. An instant before first contact, the objects are separated. Consequently, there must be at least one separating direction for the objects….if the two convex objects intersect at a last time, then their projections are also not separated at that time along any line, but an instant after last contact, the objects are separated…..if the projection interval of C1 moves away from the projection interval of C0, then the two objects will never intersect….FIG. 3 shows the initial configuration for three values of , ….one where three is no intersection”).
Applicant’s claim invention is directed to 1) approximating the cylindrical collider with a polygonal prism (e.g., a box A) before testing the collision between the cylindrical collider and a convex body, 2) the collision testing is directly performed between a polygonal prism (e.g., a box A) and a convex body (e.g., a box B); and 3) using the local coordinate system of the box A and the local coordinate system of the box B to perform the calculation; 4) moving the cylindrical collider away from the convex body. However, Gregorius teaches the steps 1 and 2 while the newly cited reference Huynh teaches step 3 and Eberly teaches step 4. All of these three references are related to the collision detection between two 3D rigid bodies. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the local coordinate systems of each rigid body of the rigid bodies to have performed the determination if there is a collision by projecting the dimensions of the box A onto the testing axis according to the location of the box A in the local coordinate system of the box B to have determined an overlap or no overlap between the box A and the box B. Having the combined teaching one of the ordinary skill in the art would have been motivated to have used 

The prior art references do not anticipate or suggest the new claim limitation of “wherein a central axis in a vertical direction of the preset polygonal prism coincides with a central axis of the cylindrical collider, a center of the preset polygonal prism coincides with a midpoint of the cylindrical collider, and centers of upper and lower bottom faces of the preset polygonal prism coincides with centers of upper and lower bottom faces of the cylindrical collider” in a method for detecting a collision between a cylindrical collider and a convex body in a real-time virtual scenario, set forth in the newly submitted base claim 1.  The base claim 8 and 15 are allowed for the same reasons as the claim 1. The dependent claims 2-7 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 9-14 are dependent upon the base claim 8 and are allowed for the same reasons as the base claim 8. The dependent claims 16-20 are dependent upon the base claim 15 and are allowed for the same reasons as the base claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613